Marston, J.
As this case comes up upon the appeal of the defendants from the decree of the court below allowing complainants to redeem, and referring the case to a special commissioner to take and state an account between the parties and permitting farther proofs to be taken by said *264commissioner relating thereto, and as this court is of opinion that complainants are entitled to redeem, it is better, we t.binlr, that a full and extended discussion of the. merits of the controversy should not be indulged in at present.
The circumstances of this case are somewhat peculiar, and the dealings and transactions between the parties have been of such a character that a careful examination thereof, from the time of the decease of James Sheldon, and of the various settlements so called made with James W. Sheldon, will be necessary in order that complete justice may be done. The way in which such settlements were made, and new contracts entered into, were but a continuation of the original agreement, and the form thereof cannot prevent an examination of the entire transaction in all its parts. To permit them to have any other effect, might be but to sanction gross frauds, which a court of equity would be very reluctant in doing. Nor can the quitclaim deed from Martin Mosher and wife to defendant James "W. Sheldon be considered as a final settlement and surrender of all the grantor’s interest in the premises. Martin Mosher was undoubtedly indebted to James W. Sheldon at the time and the latter had security, in part at least, upon these premises therefor. The evidence is clear and satisfactory to us that at the time this conveyance was made, it was to enable the grantee the more readily to dis|30se of the property, and that the grantors were to have the proceeds, less the amount of their indebtedness, and there certainly is testimony tending to show that it was then supposed they would receive a large amount, estimated at $4000 to $5000. Besides the direct evidence bearing upon this matter the surrounding circumstances strongly corroborate and lead to the same conclusion.
Without any farther discussion of the merits at the present stage of the case' the decree will be affirmed with costs.
The other Justices concurred.